NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit



                                   2008-1069
           (Reexamination Nos. 90/006,327, 90/006,328 and 90/006,344)




                            IN RE MICHAEL PRAZOFF


      Edward D. Manzo, Cook, Alex, McFarron, Manzo, Cummings & Mehler, Ltd., of
Chicago, Illinois, argued for appellant.

      Raymond T. Chen, Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the
United States Patent and Trademark Office. With him on the brief were Stephen
Walsh, Acting Solicitor, and Robert L. McManus, Associate Solicitor.

Appealed from:     United States Patent and Trademark Office
                   Board of Patent Appeals and Interferences
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit

                                   2008-1069
           (Reexamination Nos. 90/006,327, 90/006,328 and 90/006,344)




                            IN RE MICHAEL PRAZOFF




                                 Judgment
ON APPEAL from the       United States Patent and Trademark Office
                         Board of Patent Appeals and Interferences

In CASE NO(S).           90/006,327, 90/006,328 and 90/006,344.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, RADER and BRYSON, Circuit Judges):


                         AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT


DATE: June 5, 2008           _         /s/ Jan Horbaly
                                      Jan Horbaly, Clerk